J. A02037/20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

PROFESSIONAL, INC. D/B/A                 :    IN THE SUPERIOR COURT OF
PROFESSIONAL AUTO BODY                   :          PENNSYLVANIA
                                         :
                   v.                    :
                                         :
MUTUAL BENEFIT INSURANCE                 :
COMPANY,                                 :         No. 1155 WDA 2019
                                         :
                        Appellant        :


                 Appeal from the Order Dated June 27, 2019,
                in the Court of Common Pleas of Blair County
                      Civil Division at No. 2017-GN-2597


BEFORE: SHOGAN, J., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:             FILED NOVEMBER 17, 2020

      Mutual Benefit Insurance Company (“Mutual”) appeals from the

June 27, 2019 order entered by the Court of Common Pleas of Blair County

sustaining in part and overruling in part Mutual’s preliminary objections to

Professional, Inc. d/b/a Professionals Auto Body (“Professionals”) amended

complaint. After careful review, we affirm, albeit for different reasons than

those expressed by the trial court.1

      The trial court provided the following factual and procedural history:

            [Professionals] is an automobile body repair shop with
            two locations in the Altoona, Blair County,
            [Pennsylvania] area.

1 “Moreover, we are not limited by a trial court’s rationale, and we may affirm
its decision on any basis.” Rosiecki v. Rosiecki, 231 A.3d 928, 933
(Pa.Super. 2020) (citation omitted).
J. A02037/20



          [Mutual] is an insurance company licensed to and
          providing automobile insurance coverage for
          automobile owners in Pennsylvania [].

          In the amended complaint[], Professionals alleges
          that on various dates leading up to the filing of its
          pleading[,] individuals insured by [Mutual] brought
          their vehicle to Professionals for repairs in accord with
          their policy of insurance.

          In addition, Professionals alleges that third parties,
          who claimed that their vehicle was damaged by the
          negligence of an individual insured by [Mutual],
          brought their vehicle to Professionals for repairs.

          Each automobile owner who brought their vehicle to
          Professionals for repairs executed a written
          authorization for Professionals to repair their vehicle
          and to perform the repairs reasonable and necessary
          to restore the vehicle to its pre-loss condition.

          Each individual also executed an “Assignment of
          Proceeds” authorizing Professionals to recover any
          unpaid amount for services rendered and repairs
          made by Professionals pursuant to the written
          authorization each executed.

          The assignment was in the following form:

                ASSIGNMENT OF PROCEEDS
                Hereinafter, “Customer,” has suffered
                damages to his/her vehicle following an
                accident.    The repairs recquired [sic]
                following Customer’s accident and for
                which Customer utilized the services of
                Professionals   []    do    constitute    a
                compensable loss under an insurance
                policy. Those repairs are to be paid for by
                _________       hereinafter      “Insurer,”
                according to the terms of the underlying
                policy.




                                    -2-
J. A02037/20

               Customer has a right to payment of all
               costs that were necessary for repair of
               his/her vehicle, and Insurer is obligated
               by the applicable insurance policy to pay
               for such repair costs. The repair costs
               that Insurer is obligated to pay do
               constitute “proceeds” of the policy.

               In   consideration     of  Professionals[’]
               agreement to make all repairs to
               Customer’s damaged vehicle, Customer
               desires to and does hereby assign to
               Professionals [] any and all right, claim or
               other interest in any proceeds necessary
               to pay for repairs to Customer’s vehicle as
               stated in the attached contract for repairs.
               As such, Professionals [] is entitled to
               pursue payment of all proceeds of the
               insurance policy from Insurer in the
               amount of $______ as stated in the
               attached contract for repairs.

               If any portion of the above agreement
               should be found unenforceable by a court
               of law, the remainder of the agreement
               shall remain operative, valid and
               enforceable.

               If any portion of the above agreement
               should be found to be invalid, Customer
               (Assignor) shall still be liable to
               Professionals [] (Assignee) for the total
               amount of repairs of Professionals [] to
               pursue payment for the repairs it has
               made to Customer’s (Assignor’s) vehicle
               as stated in contract for repairs.

               This agreement is the entire agreement
               relative to the assignment of Customer’s
               rights to pursue payment from Insurer for
               those repairs of Customer’s vehicle set
               forth in the attached contract for repairs.
               Any other agreement that may be made
               relative to Customer’s rights to pursue


                                  -3-
J. A02037/20

                 payment from Insurer for repairs of
                 Customer’s vehicle is set forth in the
                 attached contract for repairs shall be held
                 invalid   and    superseded      by    this
                 assignment of Customer’s rights.

                 For the mutual exchange of promises and
                 intending to be legally bound hereby,
                 witness my hand and seal this __ day of
                 _________ 20__ A.D.

           Professionals repaired the vehicles of not only the
           individuals insured by [Mutual] but also the third party
           claimants.

           [Mutual] made partial payments to Professionals on
           account of the repairs made to the vehicles.

           Professionals seek[s] in these actions the balance[]
           owed by [Mutual] on account of [its] underpayment
           for repairs to the vehicles. In addition, Professionals
           requests “delay time costs” as well as administrative
           costs” with respect to each vehicle.

Trial court memorandum, 6/27/19 at 3-4.

           Each policy of insurance issued by [Mutual] to its
           customers contained the following provision:

                 []APPRAISAL

                 A.    If we and you do not agree on the
                       amount of loss, either may demand
                       an appraisal of the loss. In this
                       event, each party will select [a]
                       competent and impartial appraiser.
                       The two appraisers will select an
                       umpire. The appraisers will state
                       separately the actual cash value
                       and the amount of loss. If they fail
                       to agree, they will submit their
                       differences to the umpire.        A
                       decision agreed to by any two will
                       be binding. Each party will:


                                    -4-
J. A02037/20



                        1.    Pay      its      chosen
                              appraiser; and

                        2.    bear the other expenses
                              of the appraisal and the
                              umpire equally.

                  B.    We do not waive any of our rights
                        under this policy by agreeing to an
                        appraisal.[]

            In its preliminary objection, [Mutual] argued that each
            insured had a “full, complete and adequate
            non-statutory remedy at law” and were therefore
            foreclosed as a matter of law from bringing this action.

            [The trial c]ourt rejected this argument, concluding
            that the contract provision with respect to appraisal
            did not impose a mandatory obligation on the insureds
            to utilize the appraisal method for resolution of the
            dispute. Further[, the trial court] expressed the
            opinion that the filing of suit was a revocation of any
            right to proceed pursuant to the appraisal method.
            See Dudzinski v. Great American Insurance
            Company of New York, 90 Pa.Super. 540, 542
            (1927).

Trial court memorandum, 9/13/19 at 3-4.

      The trial court entered an order on June 27, 2019, sustaining in part and

overruling in part Mutual’s preliminary objections to Professionals’ amended

complaint; however, the trial court’s order was not docketed until July 3, 2019.

On July 29, 2019, Mutual filed a timely notice of appeal.       The trial court

ordered it to file a concise statement of errors complained of on appeal

pursuant to Pa.R.A.P. 1925(b) and Mutual timely complied. The trial court

subsequently filed an opinion pursuant to Pa.R.A.P. 1925(a).



                                     -5-
J. A02037/20

      On August 9, 2019, Professionals filed with this court a motion to quash

appeal, on the ground Mutual’s appeal is interlocutory and, therefore, not

appealable as of right. (Professionals’ motion to quash appeal, 8/9/19 at 5.)

Mutual filed an answer to Professionals’ motion. On August 23, 2019, this

court entered a per curiam order denying Professionals’ motion to quash

without prejudice to Professionals’ right to again raise the issue before the

merits panel.

      Mutual raises the following issue for our review:

            Whether the trial court erred in denying [Mutual’s]
            Preliminary Objection under Pa.R.Civ.P. 1028(a)(6) in
            the nature of a petition to compel arbitration with
            regard to contract claims assigned to Professionals by
            policyholders of [it], that are subject to a
            contractually-mandated appraisal procedure, on the
            grounds that the appraisal provision is voluntary and
            optional, and was revoked [when] Professionals
            commenced this action.

Mutual’s brief at 5.

      Preliminarily, we note Mutual failed to divide the argument section of its

brief in compliance with Pa.R.A.P. 2119(a), which requires the argument to be

divided into as many parts as there are questions to be argued. We have the

authority to dismiss appeals for failing to comply with the Rules of Appellate

Procedure, and will do so in cases where such a failure hinders our ability to

conduct meaningful appellate review.       Kern v. Kern, 892 A.2d 1, 5-6

(Pa.Super. 2005) (citation omitted), appeal denied, 903 A.2d 1234 (Pa.




                                     -6-
J. A02037/20

2006). Here, because our ability to conduct meaningful appellate review has

not been hindered, we shall reach a decision on the merits.

      Based on our reading of Mutual’s brief, the following issues for appellate

review can be gleaned from the point headings:

            I.     [Whether t]his appeal is properly taken as of
                   right from the trial court’s order overruling
                   [Mutual’s]    preliminary   objection  under
                   Pa.R.Civ.P. 1028(a)(6)[?]

            II.    [Whether t]he appraisal provisions in the
                   policies governing the first-party claims are
                   valid and enforceable[?]

            III.   [Whether Mutual waived] its right to demand
                   appraisal[?]

Mutual’s brief at unnumbered page i (extraneous capitalization omitted).

      In its first issue, Mutual addresses whether the trial court’s order is

appealable, thereby invoking this court’s jurisdiction to decide the substantive

issues before us. (See id. at 20-22.) As noted by Mutual, Professionals does

not address this issue in its brief. (See Mutual’s reply brief at 3 n.3.) Because

this raises an issue of jurisdiction, we may raise the issue sua sponte,

regardless of whether Professionals included the issue in its brief. Forrester

v. Hanson, 901 A.2d 548, 554 (Pa.Super. 2006) (citation omitted). As the

Forrester court further notes:

            This Court does not have jurisdiction to entertain an
            appeal from a non-appealable, interlocutory order.
            Davis Supermarkets, Inc. v. United Food and
            Commercial Workers, Local 23, [] 533 A.2d 1068
            ([Pa.Super.] 1987).



                                      -7-
J. A02037/20

          “It is well settled that an appeal will lie only from a
          final order unless otherwise permitted by statute.”
          Techtman v. Howie, 720 A.2d 143, 145 (Pa.Super.
          1998). The Pennsylvania Rules of Appellate Procedure
          define a final order as follows:

                Rule 341. Final Orders; Generally

                ******

                (b)   Definition of final order. A final
                      order is any order that:

                      (1)   disposes of all claims and
                            of all parties; or

                      (2)   any     order    that    is
                            expressly defined as a
                            final order by statute; or

                      (3)   any order entered as a
                            final order pursuant to
                            subdivision (c) or this
                            rule.

                (c)   Determination of finality. When
                      more than one claim for relief is
                      presented in an action, whether as
                      a claim, counterclaim, cross-claim,
                      or third-party claim or when
                      multiple parties are involved, the
                      trial court or governmental unit may
                      enter a final order as to one or more
                      but fewer than all of the claims and
                      parties only upon an express
                      determination that an immediate
                      appeal would facilitate resolution of
                      the entire case.      Such an order
                      becomes appealable when entered.
                      In the absence of such a
                      determination and entry of a final
                      order, any order or other form of
                      decision that adjudicates fewer than



                                   -8-
J. A02037/20

                        all the claims and parties shall not
                        constitute a final order.

                  ******

            Pa.R.A.P. 341(b), (c).

Forrester, 901 A.2d at 554-555.

      Here, as noted above, Mutual appeals from the trial court’s June 27,

2019 order sustaining in part and overruling in part its preliminary objections

to Professionals’ amended complaint.       As a general rule, orders denying

preliminary objections are interlocutory and, therefore, are not appealable as

of right. Armstrong World Industries, Inc. v. Travelers Indem. Co., 115

A.3d 342, 346 (Pa.Super. 2015) (citation omitted), appeal denied, 128 A.3d

218 (Pa. 2015). However,

            [o]ur jurisdiction to review the propriety of the trial
            court’s order overruling preliminary objections in the
            nature of a motion to compel arbitration is conferred
            by Pa.R.A.P. 311(a)(8), which provides that an
            interlocutory appeal may be taken as of right from any
            order made appealable by statute, and by
            42 Pa.C.S.[A.] § 7320(a)(1) of the Uniform Arbitration
            Act, which authorizes an appeal from “[a] court order
            denying an application to compel arbitration.” We
            review such a claim “for an abuse of discretion and to
            determine whether the trial court’s findings are
            supported by substantial evidence.”         Taylor v.
            Extendicare Health Facilities, Inc., 113 A.3d 317,
            320 (Pa.Super. 2015). We employ a two-part test to
            determine whether arbitration was proper. First, we
            ascertain whether a valid agreement to arbitrate
            exists. If so, we examine whether the dispute is
            within the scope of this agreement.        Pisano v.
            Extendicare Homes, Inc., 77 A.3d 651, 654
            (Pa.Super. 2013); see also Elwyn v. DeLuca, 48
            A.3d 457, 461 (Pa.Super. 2012).


                                     -9-
J. A02037/20



Collier v. National Penn Bank, 128 A.3d 307, 309 (Pa.Super. 2018),

appeal denied, 138 A.3d 1 (Pa. 2016).

      Before we can apply the two-part test set forth in Collier, we must first

address Professionals’ claim Mutual did not file a petition to compel arbitration;

rather, “[it] requested in its preliminary objections that the amended

complaint be demurred for failure to follow the appraisal method.”

(Professionals’ brief in support of motion to quash, 8/9/19 at 2-3 (extraneous

capitalization omitted).)   Specifically, Professionals contends the language

cited by Mutual in its preliminary objections is not a valid agreement to

arbitrate, arguing, “[t]he cited language is unconscionable and [is] a contract

of adhesion.” (Id. at 3.) Professionals further alleges Mutual never asked the

trial court to either compel arbitration or direct the parties to engage in the

appraisal method. (Id.)

      In response, Mutual characterizes Professionals’ argument as one of

“form over substance,” and directs us to this court’s decision in Midomo Co.

v. Presbyterian Hous. Dev. Co., 739 A.2d 180 (Pa.Super. 1999).                 In

Midomo, a dispute arose over a lease agreement containing an arbitration

provision. Midomo, 739 A.2d at 183. As in the instant matter, preliminary

objections were filed instead of a petition to compel arbitration. Id.

      The Midomo court stated it would not “exalt form over substance.” Id.

(citation omitted). The court ultimately held the trial court’s order, “denying

preliminary objections alleging alternative dispute resolution and requesting


                                     - 10 -
J. A02037/20

that the [trial] court order [one of the parties] to arbitrate the dispute was an

interlocutory order, appealable as of right pursuant to Pa.R.A.P. 311(a)(8),

Pa.R.Civ.P. 1028(a)(6) and Note, and 42 Pa.C.S.A. §§ 7342(a), 7320(a)(1),

and 7304(a).”      Id. (citation omitted).      Accordingly, the Midomo court

concluded it had jurisdiction to address the issues raised on appeal. Midomo,

739 A.2d at 183.

      The procedural history of the instant case is on point with the procedural

posture in Midomo. Here, in its preliminary objections, Mutual requested the

trial court to “dismiss stay [sic] Professionals’ breach of contract claim relating

to the first party claims based upon the pendency of a prior agreement for

alternative   dispute   resolution.”     (Mutual’s   preliminary   objections   to

Professionals’ amended complaint, 10/12/17 at 14, ¶ 55.) By comparison,

the preliminary objections before the Midomo court were described as a

request the trial court “determine that a valid arbitration agreement existed

and to order [the plaintiff] to seek its remedy in arbitration.” Midomo, 739

A.2d at 183. As in Midomo, we will not exalt form over substance, and we

find that we may proceed to apply the two-part test set forth in Collier,

supra.

      Initially, we again mention the instant matter concerns an appraisal

clause, not an arbitration clause. However, this court has held:

              Both the appraisal and arbitration process are
              intended as alternatives to litigation whereby the
              parties submit the issues in dispute to an independent
              counsel for resolution. The only distinction between


                                       - 11 -
J. A02037/20

            arbitration and appraisal is the scope of issues
            encompassed in each proceeding. An appraisal is
            limited to determining the amount of the loss with all
            other issues reserved for settlement by either
            negotiation or litigation, while arbitration considers all
            issues necessary for disposition of the entire
            controversy between the parties. Ice City, Inc. v.
            Ins. Co. of North America, [] 314 A.2d 236,
            240 n.12 ([Pa.] 1974).             For purposes of
            enforceability, there is no distinction between
            arbitration and appraisal. Ice City, 314 A.2d at
            240; see also Boulevard Associates v. Seltzer
            Partnership, [] 664 A.2d 983, 987 ([Pa.Super.]
            1995) (scope of judicial review of an appraisal
            conducted pursuant to a private agreement analogous
            to that used to review private agreement providing for
            common law arbitration). We find that an appraisal
            order is analogous to an arbitration order and will
            review it accordingly.

McGourty v. Pennsylvania Millers Mut. Ins. Co., 704 A.2d 663, 664

(Pa.Super. 1997) (per curiam) (emphasis added).

      As noted above, when deciding whether a trial court should have

compelled arbitration, we employ a two-part test: (1) does a valid agreement

to arbitrate exist, and (2) is the dispute within the scope of the agreement.

See Smay v. E.R. Stuebner, Inc., 864 A.2d 1266, 1270 (Pa.Super. 2004).

“[I]f a valid arbitration agreement exists between the parties and [the

plaintiff’s] claim is within the scope of the agreement, the controversy must

be submitted to arbitration.” Highmark Inc. v. Hospital Service Ass'n. of

Northeastern Pennsylvania, 785 A.2d 93, 98 (Pa.Super. 2001).              “[T]he

scope of arbitration is determined by the intention of the parties as ascertained

in accordance with the rules governing contracts generally.”         Henning v.



                                     - 12 -
J. A02037/20

State Farm Mut. Auto. Ins. Co., 795 A.2d 994, 996 (Pa.Super. 2002)

(citations and internal quotation marks omitted).

      This court has thoroughly reviewed the submissions of the parties and

the trial court opinion in this matter, we disagree with the trial court’s

conclusion the initiation of suit acted as a revocation of any right to proceed

pursuant to the appraisal method. (Trial court memorandum, 9/13/19 at 6.)

However, because we find the dispute in question is not within the scope of

the agreement, we affirm the decision of the trial court.

      The relevant portion of the appraisal clause reads, “If we and you do not

agree on the amount of loss, either may demand an appraisal of the loss. In

this event, each party will select a competent and impartial appraiser.”

(Personal auto policy, appraisal, at 13.) The language in the commercial auto

policy is nearly identical.   (See commercial auto policy, business auto

conditions, at 7.)

      In finding the appraisal agreement was not mandatory, the trial court

focused on the use of the word “may” in the first sentence but ignored the use

of the word “will” in the second sentence. The language of the policy and the

use of the word “may” makes it clear an appraisal is not a condition-precedent

to suit in every case. In that sense, the clause is not mandatory. However,

the use of the word “will” in the second sentence demonstrates, once either

party demands such an appraisal, the other side must comply. Thus, once

there is a dispute over the amount of loss and either party demands an



                                    - 13 -
J. A02037/20

appraisal, the clause becomes mandatory and the other party must select an

appraiser.

      Moreover, we find the trial court’s reliance on Dudzinski, supra,

misplaced. Leaving aside the question of whether the holding in Dudzinski

is stale, we find it to be distinguishable. In Dudzinski, the insurance company

waited until after the insured rested its case at trial to raise the issue of a

mandatory appraisal.     Dudzinski, 90 Pa.Super. at 541-542.           In finding

revocation, this court relied on the insurance company’s failure to “raise

preliminarily any question with respect to the prematurity of this suit” as

well as the fact that the dispute was not over the amount of loss but a question

of liability. Id. at 544 (emphasis added). Certainly, the implication of the

discussion in Dudzinski, is the result would have been different if the

insurance company had raised the issue in a timely fashion and had the claim

been within the scope of the appraisal clause. Id.

      Here, Mutual promptly invoked the issue of the appraisal at the earliest

possible opportunity, by raising it in preliminary objections.2 Given this, we

disagree with the trial court’s reliance on Dudzinski for the proposition the

filing of suit acted as a revocation of the appraisal clause. Accordingly, for the




2 In its brief, Mutual contends it invoked the issue with respect to some of the
first-party claims at issue pre-suit. (Mutual’s brief at 12-13.) The trial court
did not address this issue and did not make any findings of fact with respect
to it; because such a finding is not necessary to our disposition, we decline to
address it.


                                     - 14 -
J. A02037/20

reasons discussed above, we find there is a valid and enforceable appraisal

agreement in this matter.

      However, this finding does not end our inquiry. The second part of the

test requires that we ascertain if the dispute falls within the scope of the

agreement. See Smay, 864 A.2d at 1270. The personal auto policy in the

section entitled “Appraisal” provides for one “if we and you do not agree on

the amount of loss.” (Personal auto policy, appraisal, at 13.) The commercial

auto policy in the section entitled “Business Auto Conditions,” the subsection

entitled “Loss Conditions,” and under the further subheading “Appraisal for

Physical Damage Loss” provides, “if you and we disagree on the amount of

‘loss’ other may demand an appraisal of the ‘loss.’” (Commercial auto policy,

business auto conditions, at 7.) Neither policy contains a definition of the

word “loss.”

      In pertinent part, Black’s Law Dictionary defines loss as “the

disappearance or diminution of values, usu[ally] in an unexpected or relatively

unpredictable way.” Black’s Law Dictionary, 482 (5th Pocket ed. 1996). This

court has reviewed the law on this issue, and while it has been unable to find

a case which provides a specific definition of loss, there are certain

commonalities between the cases: (1) the word loss is used interchangeably

with the word damage or damages; (2) appraisal disputes generally arise

directly between the insured and the insurance company, not the insurance

company and a third-party assignee; and (3) the appraisal takes place before



                                    - 15 -
J. A02037/20

repairs are made to ascertain the nature and breadth of the loss or damages

and whether the property in question requires repair or replacement. See

McGourty, supra (insurance company demanded enforcement of appraisal

clause where parties could not agree on the value of fire damage); see also

Militello v. Allstate Prop. and Cas. Ins. Co., 2015 WL 7300530, at **1-2

(W.D.Pa. Nov. 18, 2015) (insurance company sought to enforce appraisal

clause to resolve ongoing dispute over extent of repairs needed to barn);

Correnti v. Merchants Pref. Ins. Co., 2013 WL 373273, at *1 (E.D.Pa.

Jan. 31, 2013) (granting summary judgment to insurance company after

homeowners refused to participate in appraisal of extent of damages to

home); Sydney v. Pacific Indem. Co., 2012 WL 3135529, at *1 (E.D.Pa.

Aug. 1, 2012) (insurance company demanded enforcement of appraisal clause

after dispute over whether roof needed to be replaced or repaired);

Campenalla Constr. Co. v. Great Amer. Ins. Co., 2010 WL 2076089, at *1

(E.D.Pa. May 21, 2010) (construction company sought to enforce appraisal

clause after disagreement with insurance company over water damages to

home they were renovating).3

      Here, the loss in question has already been repaired. Moreover, Mutual

has already rendered partial payment for those repairs. (Mutual’s reply brief




3“While we recognize that federal court decisions are not binding on this court,
we are able to adopt their analysis as it appeals to our reason.” Kleban v.
Nat. Union Fire Ins. Co. of Pittsburgh, 771 A.2d 39, 43 (Pa.Super. 2001)
(citation omitted).


                                     - 16 -
J. A02037/20

at 9-10.) In its reply brief, Mutual admits the dispute in question is about the

use of new parts rather than refurbished parts to the make those repairs and

how much those new parts cost.       (Id. at 1-2.)   Further, in its reply brief,

Mutual appears to raise a coverage dispute, arguing the use of “new original

equipment manufacturer (“OEM”) parts . . . may not be coextensive with . . .

contractual obligations to its insureds.” It is settled a coverage dispute is not

within the scope of an appraisal clause; only the monetary value of the loss

at issue. Ice City, Inc. v. Ins. Co. of N.A., 314 A.2d 236, 241 (Pa. 1974)

(parallel citation omitted); McGourty, 704 A.2d at 664. Thus, we find the

dispute in question is not about the “amount of loss” or “physical damage loss”

but rather is a dispute over the costs of repairs only. We are simply unable

to find, and Mutual has provided no legal support for, a claim a dispute over

the cost of already completed repairs falls within the scope of an appraisal

clause. Accordingly, we affirm the order of June 27, 2019.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 11/17/2020




                                     - 17 -